Citation Nr: 0321653	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder as secondary to service-connected traumatic 
arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for hiatal hernia and GERD as secondary to service-connected 
arthritis of the left shoulder.

The veteran was scheduled to appear at a personal hearing 
before a Decision Review Officer, but he failed to appear and 
did not request a postponement.  The case has been processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained.  

2.  The veteran's currently demonstrated gastrointestinal 
disability is not shown to have been caused or aggravated by 
his service-connected traumatic arthritis of the left 
shoulder, or any medical care or treatment he received 
therefor.  


CONCLUSION OF LAW

The veteran's gastrointestinal disability is not shown to be 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  VA satisfied this duty by means 
of a May 2001 VCAA development letter, in addition to the 
discussions in the August 2001 rating decision, May 2002 
statement of the case (SOC), and March 2003 supplemental 
statement of the case (SSOC).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran has not identified any outstanding 
evidence, and as noted by the RO, he did not respond to the 
May 2001 VCAA development letter.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in 
September 2002.  

The veteran contends that his gastrointestinal disorder is 
secondary to medication he was taking for service-connected 
left shoulder arthritis.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

VA and private medical records show that the veteran suffered 
from variously diagnosed gastrointestinal problems, such as 
mild gastritis, trans spasm pylorus, and small hiatal hernia 
with reflux.  The evidence of record, however, does not 
establish secondary service connection because the second 
criteria has not been met.  The evidence does not show that 
the current gastrointestinal disability was either caused or 
aggravated by service-connected left shoulder arthritis.

The only evidence addressing the potential of such a nexus is 
the report of a September 2002 VA medical examination, which 
concluded that any current gastrointestinal symptoms were 
"very mild, requiring no treatment, and are probably not 
related to medication for service-connected shoulder 
condition in 1999."  

There is no competent evidence in the record supporting the 
veteran's claim.  In the absence of any medical evidence 
contradicting the September 2002 VA examiner, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for gastrointestinal disability.


ORDER

Service connection for a gastrointestinal disorder as 
secondary to service-connected left shoulder arthritis is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

